December 11, 2009


Ms. Lynne Liberato
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, TX 77010-2007
Mr. Kevin H. Dubose
Alexander Dubose & Townsend LLP
1844 Harvard Street
Houston, TX 77008-4342

RE:   Case Number:  08-0175
      Court of Appeals Number:  13-05-00361-CV
      Trial Court Number:  C-1141-03-G

Style:      WHIRLPOOL CORPORATION
      v.
      MARGARITA CAMACHO, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and the enclosed in
the above-referenced cause.  You may  obtain  a  copy  of  the  opinion  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Dorian E. Ramirez|
|   |                     |
|   |Ms. Laura Hinojosa   |
|   |Mr. Joseph G.        |
|   |Petrosinelli         |
|   |Ms. Lauren L.        |
|   |Beck-Harris          |